DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims are drawn to “a method of an optical device”. The statutory class of the instant claims is unclear. Clarification is required.
Claims 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The instant claims require the first and second waveguide of claim 14 to be a common waveguide. The structural requirements of the claim directly contradict the requirements of its parent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Reference may be made to the following documents of record:

    PNG
    media_image1.png
    179
    582
    media_image1.png
    Greyscale

Claim(s) 1, 2, 4, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 1, which device and corresponding method recite similar features, D1 teaches an optical device (Fig. 7B), comprising: 
a light source assembly (571) configured to generate an image light; and 
at least one waveguide (700b) including an in-coupling element (760b) and an out-coupling element (766b) configured to transmit, via the at least one waveguide, a plurality of light fields of the image light to an eye-box (712b) of the optical device, in a time-multiplexing manner (¶40, ¶44, ¶48),
 wherein at least one of the in-coupling element or the out-coupling element includes at least one switchable diffractive optical element (¶25-26, ¶35, ¶60, ¶62, ¶65, ¶68, ¶75, ¶79-95), comprising: 
¶25, ¶79-95) filled with a switchable optically anisotropic material having a first principal refractive index along a groove direction of the SRG and a second principal refractive index along an in-plane direction perpendicular to the groove direction, one of the first and second refractive principal refractive indices substantially matching a refractive index of the SRG, and the other mismatching the refractive index of the SRG (¶65, ¶73, ¶79-95).
Regarding claim 2, 4, and 11, D1 teaches the optical device of claim 1, wherein a light field corresponds to a predetermined portion of a field of view (FOV) of a single-color image (¶25, ¶37, ¶40-41, ¶44, ¶65, ¶94).
Regarding claim 5, D1 teaches the optical device of claim 1, wherein the switchable optically anisotropic material includes active liquid crystals (LCs) (¶62-64 and ¶71-73).
Regarding claim 6, D1 teaches the optical device of claim 1, wherein the at least one switchable diffractive optical element is switchable between a diffraction state and a non-diffraction state via an external electric field applied to the at least one switchable diffractive optical element (¶25, ¶26, ¶35, ¶60, ¶62, ¶65, ¶68, ¶75, ¶79-95).
Regarding claim 7, D1 teaches the optical device of claim 1, wherein the SRG is one of a slanted grating and a non- slanted grating (Figs. 9-11).
Regarding claim 8, D1 teaches the optical device of claim 1, wherein the at least one switchable diffractive optical element is a one-dimensional diffraction grating (¶74).
Regarding claim 9-11, D1 teaches the optical device of claim 1, wherein: the at least one switchable diffractive optical element includes N number of partially overlapped i.e. stacked switchable diffraction gratings (¶60, at least four diffraction DOEs), N being a positive integer and N>2 (“four”), during respective time periods, the N number of switchable diffraction gratings sequentially configured to be in a diffraction state to transmit respective light fields of the plurality of light fields, and during one time period, one of the N number of switchable diffraction gratings configured to be in the diffraction ¶48 and ¶60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D4.
Regarding claim 3, D1 teaches the optical device of claim 1, wherein a light field corresponds to a predetermined portion of a field of view (FOV) of a full-color image.
D4 explicitly shows wherein the first light field (¶77, light field display with multiple viewing ranges) corresponds to a first portion of a field of view (FOV) of a full-color image, and the second light field corresponds to a second portion of the FOV of the full-color image (¶77, light field display with multiple viewing ranges, the ranges switched between using switchable input couplers i.e. in two periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized full color switching functionality of D4 with the multilayer waveguide of D2 and thereby propagated plural viewing ranges without dispersion of color.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D2, D3, and D4.
Regarding claim 12 and 13, D1 teaches the optical device of claim 1, including the switching of at least four DOEs as discussed above during respective time periods, the N number of switchable diffraction gratings sequentially configured to be in a diffraction state to transmit respective light fields of the plurality of light fields, and during one time period, one of the N number of switchable diffraction gratings configured to be in the diffraction state to transmit a light field of the plurality of light fields and the remaining switchable diffraction gratings configured to be in a non-diffraction state (¶48 and ¶60).
D1 does not explicitly show wherein: the at least one waveguide includes M number of waveguides arranged to be stacked, M being a positive integer and M>2, each of the M number of waveguides includes the at least one switchable diffractive optical element, during respective time periods, the at least one switchable diffractive optical elements included in the respective waveguides sequentially configured to be in a diffraction state to transmit respective light fields of the plurality of light fields, and during one time period, the at least one switchable diffractive optical element included in one of the M number of waveguides configured to be in the diffraction state to transmit a light field of the plurality of light fields, and the at least one switchable diffractive optical elements included in the remaining waveguides configured to be in a non-diffraction state.
D2 teaches utilizing multiple stacked waveguides (Fig. 8). D3 also teaches using multiple stacked waveguides (Fig. 12). D4 explicitly shows using switchable gratings to light field time division multiplex between a a plurality of waveguides, or a stack thereof (¶77-78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the teachings of D2 and D3 and implemented M number of waveguides arranged to be stacked, M being a positive integer and M>2, each of the M number of waveguides includes the at least four switchable diffractive optical element, during respective time periods, the at least one switchable diffractive optical elements included in the respective waveguides sequentially configured to be in a diffraction state to transmit respective light fields of the plurality of light fields, and during one time period, the at least one switchable diffractive optical element included in one of the M number of waveguides configured to be in the diffraction state to transmit a light field of the plurality of light fields, and the at least one switchable diffractive optical elements included in the remaining waveguides configured to be in a non-diffraction state, for the purpose of multiplexing plural color fields of view in a small form factor (that is, avoiding the problems of heavy and space consuming optics).

Claim 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 14 above, and further in view of D4 (US 20200183163 A1).
Regarding claim 14 and 20, D2 teaches a method of an optical device, comprising: 
during a first time period (¶69, time division multiplexing between different in-coupling elements using a switch), in-coupling, by a first in-coupling grating (860a), a first plurality of image lights corresponding to a first light field of a plurality of light fields (814a) into a first waveguide (852a) via diffraction, and decoupling, by a first out-coupling grating (862a), the first plurality of image lights (814a) out of the first waveguide towards an eye-box (812) of the optical device via the diffraction; 
during a second time period (¶69, time division multiplexing between different in-coupling elements), in-coupling, by a second in-coupling grating (860b), a second plurality of image lights (814b) corresponding to a second light field of the plurality of light fields into a second waveguide (852b) via diffraction, and decoupling, by a second out-coupling grating (862b), the second plurality of image lights (814b) out of the second waveguide towards an eye-box (812) of the optical device via the diffraction.
D2 does not explicitly show that time division multiplexing, i.e. switching light field in-coupling, is used with the cited embodiment (Fig. 8). Moreover, D2 uses a separate switching element (432) instead of a switchable grating coupler.
However, D4 explicitly shows using switchable gratings to light field time division multiplex between a a plurality of waveguides, or a stack thereof (¶77-78).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the switchable input gratings of D2 to time division multiplex light fields  according to the teachings of D4 for the purpose of reducing the form factor and weight of the optics.
Regarding claim 15, the modified D2 teaches the method of claim 14, and teaches component color images of a single field of view (¶83).
D2 does not explicitly show  wherein the first light field corresponds to a first portion of a field of view (FOV) of a single-color image, and the second light field corresponds to a second portion of the FOV of the single-color image.
D4 explicitly shows that field of view tiling in a light field display using switchable couplers is well known (¶34).
It would have been obvious to one of ordinary skill in the art to implement D2’s color sequential display in a light field display and thereby projected portions of a field of view using the time division multiplexing of D2 for the purpose of, e.g. reducing the form factor and overall size of the optical device.
Regarding claim 16, D2 teaches the method of claim 14, but does not explicitly show wherein the first light field corresponds to a first portion of a field of view (FOV) of a full-color image, and the second light field corresponds to a second portion of the FOV of the full-color image.
D4 explicitly shows wherein the first light field (¶77, light field display with multiple viewing ranges) corresponds to a first portion of a field of view (FOV) of a full-color image, and the second light field corresponds to a second portion of the FOV of the full-color image (¶77, light field display with multiple viewing ranges, the ranges switched between using switchable input couplers i.e. in two periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized full color switching functionality of D4 with the multilayer waveguide of D2 and thereby propagated plural viewing ranges without dispersion of color.
Regarding claim 17, the modified D2 teaches the method of claim 14, wherein the first light field corresponds to a single-color image of a first color, and the second light field corresponds to the single-color image of a second color (¶83, red, green, blue, component images).
Regarding claim 18 and 19, as best understood, the modified D2 teaches the method of claim 14, but does not explicitly show wherein the first and second waveguides are a same common 
D4 explicitly shows wherein the first and second waveguides are a same common waveguide, the first and second in-coupling gratings are partially overlapped and disposed at a first surface or a second surface of the common waveguide, and the first and second out-coupling gratings are partially overlapped and disposed at the first surface or the second surface of the common waveguide (Fig. 2, common waveguide 121 having first and second surfaces, overlapped in-coupling gratings 123, overlapped out-coupling gratings 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a common waveguide with overlapped gratings of D4 to implement the device of D2 for the purpose of reducing form factor and weight of the optics.
Regarding claim 21, the modified D2 teaches the method of claim 14, further comprising: during a third time period (¶69, time division multiplexing between different in-coupling elements using a switch), in-coupling, by a third in-coupling grating (860c), a third plurality of image lights corresponding to a third light field (814c) of the plurality of light fields into a third waveguide (854c) via diffraction, and decoupling, by a third out-coupling grating (862c), the third plurality of image lights out of the third waveguide towards an eye-box (812) of the optical device via the diffraction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses switching a plurality of gratings among a plurality of waveguides.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872